NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


NEELAM T. UPPAL,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case Nos. 2D16-810
                                             )                2D16-1022
WELLS FARGO BANK, N.A.,                      )
                                             )      CONSOLIDATED
              Appellee.                      )
                                             )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas Minkoff, Judge.

Neelam T. Uppal, pro se.

Kimberly S. Mello and Vitaliy Kats of
Greenberg Traurig, P.A., Tampa; Michele L.
Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for Appellee.




PER CURIAM.


              Affirmed.



SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.